Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on May 24, 2021. Claims 16, 22, 25, 27-28, 32, 56, 84-87, 90-94 and 135-137 are pending and currently examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 3 5 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 22, 25, 32, 56, 84-87, 92 and 135-137 are rejected under 35 U.S.C. 103 as being unpatentable Zurawski et al. (US 9,102,734 B2, published as US 2010/0322929 A1 on Dec. 23, 2010) in view of Sung et al. (US 2009/0305979 A1, published on Dec. 10, 2009).
These claims are directed to a fusion protein comprising an anti-CD40 antibody or a fragment thereof, comprising at least three complementarity determining regions (CDRs) from each of a heavy and light chain of an anti-CD40 antibody, at least one peptide linker and at least one human papillomavirus (HPV) E6 and at least one HPV E7 antigen, wherein the E6 and E7 antigen comprise: (i) an antigen with at least 90% sequence identity to SEQ ID NO:1 and an antigen with at least 90% sequence identity to SEQ ID NO:2; or (ii) an antigen with at least 90% sequence identity to SEQ ID NO:3 and an antigen with at least 90% sequence identity to SEQ ID NO:4. 
Zurawski et al. teaches a fusion protein comprising the formula of Ab-(Ag-PL-Ag)x wherein Ab is an antibody or an antigen binding fragment thereof, PL is at least one peptide linker comprising at least one glycosylation site; Ag is at least one cancer antigen; and x is an integer from 1 to 20, and wherein the Ag is selected from tumor associated antigens selected from human papilloma virus (HPV) E6 and E7 and the PL is selected from SSVSPTTSVHPTPTSVPPTPTKSSP (SEQ ID NO.: 11), PTSTPADSSTITPTATPTATPTIKG (SEQ ID NO.: 12), TVTPTATATPSAIVTTITPTATTKP (SEQ ID NO.: 13) and TNGSITVAATAPTVTPTVNATPSAA (SEQ ID NO.: 14). See e.g. claims 1 and 9. 
Zurawski teaches that the anti-CD40 antibody comprises CDRs of the light and heavy chains, comprising SASQGISNYLN (SEQ ID NO:41, CDR1L), YTSILHS (SEQ ID NO:42, CDR2L), QQFNKLPPT (SEQ ID NO:43, CDR3L), GFTFSDYYMY (SEQ ID NO:44, CDR1H), YINSGGGSTYYPDTVKG (SEQ ID NO:45, CDR2H), and RGLPFHAMDY (SEQ ID NO:46, CDR3H), with variable regions comprising sequences of SEQ ID NOs: 37 (VL) and 38 (VH), respectively. See e.g. column 21, lines 9-29. These CDRs are identical to SEQ ID NOs: 11-13 and 14-16 which represent CDRs of the anti-CD40 antibody of the instant invention (see e.g. claim 85).
Zurawski et al. teaches that fusion proteins of the invention can be expressed in host cells. See e.g. column 4, lines 30-35 and column 26, lines 24-37. It teaches that the invention includes a method of enhancing T cell responses comprising immunizing a subject in need of a vaccination with an effective amount of a vaccine comprising the fusion proteins as disclosed. See e.g. column 12, lines 45-67.
Accordingly, Zurawski teaches a fusion protein comprising an anti-CD40 antibody or a fragment thereof, comprising at least three complementarity determining regions (CDRs) from each of a heavy and light chain of an anti-CD40 antibody, at least one peptide linker and at least one of HPV E6 and E7 antigens. However, Zurawski is silent on if the ag included in the fusion protein can comprise both E6 and E7 antigens, it is silent on sequences of the E6 and E7 antigens. 
Sung teaches an invention relating to a fusion protein comprising a fusion polypeptide of E6 and E7 of a human papilloma virus, a signal peptide for secreting the polypeptide out of the cell, and an immune enhancing peptide; a polynucleotide encoding the fusion protein; and a vector containing the polynucleotide. The invention further relates to a pharmaceutical composition comprising the fusion protein or the vector, and a method for treating a disease caused by a human papilloma virus using the pharmaceutical composition. See Abstract.
Sung teaches that the E6 and E7 that constitute the fusion polypeptide of the invention can be antigen proteins derived from human papillomavirus (HPV) types 16, 18, 31, 33, 45 and 51, and preferably E6 and E7 antigen proteins derived from human papilloma virus types 16 (HPV 16) or 18 (HPV18). See e.g. [0017]. It teaches that the fusion polypeptide may be exemplified by the HPV16 E6/E7 fusion polypeptide of SEQ ID NO: 8, or the HPV18 E6/E7 fusion polypeptide of SEQID NO: 14. See e.g. [0019].
Amino acid sequence represented by SEQ ID NO: 8 of Sung is presented below:
MHQKRTAMFQDPQERPRKLPQLCTELQTTIHDIILECVYCKQQLLRREVYDFAFRDLCIV
YRDGNPYAVGDKCLKFYSKISEYRHYCYSLYGTTLEQQYNKPLCDLLIRCINGQKPLCPE
EKQRHLDKKQRFHNIRGRWTGRCMSCCRSSRTRRETQLGSGSGSMHGDTPTLHEYMLDLQ
PETTDLYGYGQLNDSSEEEDEIDGPAGQAEPDRAHYNIVTFCCKCDSTLRLCVQSTHVDI
RTLEDLLMGTLGIVCPICSQKP

It comprises sequences that are 97% identical to SEQ ID NO: 1 (aa 1-120, underlined) and 100% identical to SEQ ID NO: 2 (aa 165-224, underlined), of the instant application. 
Accordingly, Sung teaches immunogenic compositions comprising E6/E7 fusion proteins of HPV16 or HPV18 comprising amino acid sequences as specified in claim 1 (i.e. at least 90% sequence identity to SEQ ID NO: 1 and SEQ ID NO: 2) and their use in treating or preventing HPV associated diseases.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to modify the invention of Zurawski by substitute the HPV E6 and/or E7 antigen(s) of the fusion protein with a HPV16 or HPV18 E6/E7 fusion protein disclosed in Sung to evaluate the immune induction effect of the fusion protein in the format of the CD40 fusion protein construct of Zurawski.
Additionally, such a combination, or a substitution of one element for another known in the field to have the same function, is evidence that the claimed invention may be found obvious. See e.g., KSR International v. Teleflex Inc., 82 U.S.P.Q.2d 1385, at 1395. Therefore, the instant invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding claims 22 and 86, Zurawski et al. teaches that anti-CD40 antibody or fragments thereof include humanized antibodies. See e.g. Abstract.
Regarding claim 25, Zurawski et al. teaches SSVSPTTSVHPTPTSVPPTPTKSSP (SEQ ID NO: 11) which is identical to SEQ ID NO: 6 of the instant application.
Regarding claims 32 and 85, claim 8 of Zurawski et al. discloses Ab CDRs that are identical to SEQ ID NOs: 11-13 and 14-16.

Claims 93 and 94 are rejected under 35 U.S.C. 103 as being unpatentable Zurawski et al. (US 9,102,734 B2, published as US 2010/0322929 A1 on Dec. 23, 2010) in view of Sung et al. (US 2009/0305979 A1, published on Dec. 10, 2009), as applied above, further in view of Harper et al. (J Vaccines Vaccin. 2010 Nov 23; 1(107): 1000107).
Claims 93-94 are drawn to a method of inducing immune response of claim 84, further comprising administering a separate HPV vaccine, specifically, Gardasil or Cervarix.
Relevance of Zurawski and Sung is set forth above. However, they are silent on further administering a separate HPV vaccine, such as Gardasil or Cervarix, in addition to those HPV16 or HPV18 E6/E7 containing fusion proteins disclosed in them.
Harper reviews clinical outcomes of the HPV vaccine Gardasil, showing that Gardasil offers protection against CIN 2+ lesions caused by HPV 16/18 and against genital warts caused by HPV 6/11 for at least 5 years. Combining Gardasil with repeated cytology screenings may reduce the proportion of abnormal cytology screens and hence reduce the associated morbidity with the subsequent colposcopies and excisional procedures. See e.g. Abstract.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine the HPV vaccine candidates suggested by Zurawski and Sung with a separate HPV vaccine known at the time of invention, such as Gardasil or Cervarix, for the same purpose of inducing protective immune response against HPV-related diseases. Such a combination, or a substitution of one element for another known in the field to have the same function, is evidence that the claimed invention may be found obvious. See e.g., KSR International v. Teleflex Inc., 82 U.S.P.Q.2d 1385, at 1395. Therefore, the instant invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16, 22, 25, 27-28, 32, 56, 84-87, 92-94 and 135-137 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US Patent 9,102,734 B2 in view of Sung et al. (US 2009/0305979 A1, published on Dec. 10, 2009) and Harper et al. (J Vaccines Vaccin. 2010 Nov 23; 1(107): 1000107), as applied in the art rejections above.
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass a fusion protein comprising an anti-CD40 antibody or antigen-binding fragment thereof, at least one peptide linker and at least one human papillomavirus (HPV) E6 or E7 antigen. The patented claims require more details in the description of CD40 antibodies or antigen-binding fragment thereof, while the instant claims specify the E6 and E7 antigen sequences (at least 90% identical to E6 and E7 proteins from HPV16 or HPV18). It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to come up with the instant claims from the patented claims based on the teachings of Sung and Harper.  See discussions in the art rejections above. 
Accordingly, claims 16, 22, 25, 27-28, 32, 56, 84-87, 92-94 and 135-137 are unpatentable over claims 1-11 of US Patent 9,102,734 B2.

Claims 16, 22, 25, 27-28, 32, 56, 84-87, 90-94 and 135-137 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of US 10286058 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass a fusion protein comprising an anti-CD40 antibody or antigen-binding fragment thereof, at least one peptide linker and at least one human papillomavirus (HPV) E6 and/or E7 antigen. The patented claims require that the antigen comprise a peptide sequence of at least one of SEQ ID NOs: 1, 3 and 4 (mutants of HPV16 E6, HPV18 E6 and HPV18 E7, respectively), while instant claims require that the antigen of the fusion protein comprising both E6 and E7 fusion sequences with at least 90% identity to SEQ ID NOs: 1-2 or 3-4. As indicated in the art rejection above, Sung teaches E6/E7 fusion proteins from HPV16 or HPV18 that comprise sequences at least 90% identical to SEQ ID NOs: 1-2 or 3-4. 
It would have been prima facie obvious for one of ordinary skill in the art to substitute the HPV E6/E7 antigens of the patented claims with the HPV16 or HPV16 E6/E7 fusion proteins.  See discussion in the rejections above.
Accordingly, claims 16, 22, 25, 27-28, 32, 56, 84-87, 92-94 and 135-137 are unpatentable over claims 1-21 of US Patent 10286058B2.
Claims 16, 22, 25, 27-28, 32, 56, 84-87, 90-94 and 135-137 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of US 10940195 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass a fusion protein comprising an anti-CD40 antibody or antigen-binding fragment thereof, at least one peptide linker and at least one human papillomavirus (HPV) E6 and/or E7 antigen. The patented claims specify nucleic acids encoding an fusion comprising an antigen that comprises a peptide sequence of at least one of SEQ ID NOs: 1, 3 and 4 (mutants of HPV16 E6, HPV18 E6 and HPV18 E7, respectively), while instant claims require that the antigen of the fusion protein comprising both E6 and E7 fusion sequences with at least 90% identity to SEQ ID NOs: 1-2 or 3-4. As indicated in the art rejection above, Sung teaches E6/E7 fusion proteins from HPV16 or HPV18 that comprise sequences at least 90% identical to SEQ ID NOs: 1-2 or 3-4. 
It would have been prima facie obvious for one of ordinary skill in the art to substitute the HPV E6/E7 antigens of the patented claims with the HPV16 or HPV16 E6/E7 fusion proteins (see discussion in the rejections above), while a protein and nucleic acids encoding it are obvious variants.
Accordingly, claims 16, 22, 25, 27-28, 32, 56, 84-87, 92-94 and 135-137 are unpatentable over claims 1-19 of US Patent 10940195B2.

Conclusion
No claims are allowed.
Claims 27, 28, 90 and 91 contain allowable subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NIANXIANG ZOU/Primary Examiner, Art Unit 1648